           Case 1:20-cv-04914-AKH Document 16 Filed 07/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In the Matter of the Application of
                                                           Civil Action No. 1:20-cv-04914 (AKH)
BANCROFT OWNERS, INC.,

                                   Petitioner,             NOTICE OF APPEARANCE
         -against-

NEW YORK HOTEL & MOTEL TRADES
COUNCIL, AFL-CIO,

                                   Respondent.



         PLEASE TAKE NOTICE that on behalf of Respondent NEW YORK HOTEL &

MOTEL TRADES COUNCIL, AFL-CIO, the undersigned attorney, admitted to practice before

this Court, appears as counsel of record.


Dated: New York, New York
       July 17, 2020
                                                 PITTA LLP


                                                 By:             /s
                                                       Barry N. Saltzman, Esq.
                                                       120 Broadway, 28th Floor
                                                       New York, NY 10271
                                                       Telephone: 212-652-3827
                                                       Facsimile: 212-652-3891




{00675534-1}
